Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to Applicant’s reply filed on 07/05/2022.
Claims 1 – 20 remain pending; wherein claims 1, 7, 9, and 15 have been amended.
Claims 1 – 20 have been examined; wherein examiner amends claim 20 and submits a replacement sheet for Fig. 2.
Claims 1 – 20 are allowed.

Response to Amendment
Claim objections for claims 1 – 20 are withdrawn in view of Applicant’s amendments and Applicant’s clarifications regarding claim 15 (remark; p. 7: section “Claim Objections”.)

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Upon agreement on amendments, authorization for the amendments was given in a telephone interview with attorney Rishi S. Suthar (Reg. No. 68,068) on 08/02/2022, to put the claims in condition for allowance.
A replacement sheet for Fig. 2 is attached.
Amend claim 20 as follow:
Claim 20 (currently amended)
The method of claim 15, wherein the instructions comprises an instruction to combine a constant value with at least one of a value from the input buffer or a value retrieved from the local buffer.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
As Applicant has pointed out in the remark (remark; p. 11: first full paragraph, lines 7 – 12), Krishnamurthy and Mishra do not disclose limitations “combine the received second column of data from the input buffer or the values derived therefrom with the intermediate column of data that is retrieved from the local buffer to produce a combined column of data”, wherein the limitations utilize local buffer and input buffer efficiently to avoid duplicate retrieval of data and reduction in size of buffer.  
The claimed limitations are not present in the prior arts of record and would not have been obvious; thus, the claimed limitations present subject matter that is novel.  As a result, claim 1 and its dependent claims are allowed.

Claim 9
Claim 9 recites limitations in the same manner as claim 1; therefore, claim 9 and its dependent claims are also allowed for the same reasons.

Claim 15
As mentioned in claim 1 above, Krishnamurthy and Mishra do not disclose limitations “combining the received data values of the second column of data from the input buffer or the values derived therefrom with the intermediate column of data retrieved from the local buffer to produce a combined column of data”, wherein the limitations utilize local buffer and input buffer efficiently to avoid duplicate retrieval of data and reduction in size of buffer.  
The claimed limitations are not present in the prior arts of record and would not have been obvious; thus, the claimed limitations present subject matter that is novel.  As a result, claim 15 and its dependent claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Viehland et al. (Pub. No. US 2013/0346428 A1): database processing using columns to present to a processing unit decompressed column data without changing the underlying row-based database architecture.
Bommireddipallie et al. (Pub. No. US 2011/0270857 a1): system, method, computer program product for controlling database applications.
Per-Ake Larson et al. (NPL “SQL Server Column Store Indexes”): design and implementation of column store indexes.
Aravind Yalamanchi et al. (NPL “Managing Expressions as Data in Relational Database Systems”): Manage expressions as data in relational Database Systems (RDBMS) by storing expressions in a column of a database table and utilizing SQL EVALUATE operator to evaluate the expressions for given data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733. The examiner can normally be reached 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192/2194